Case 5:20-cv-00113-RWS-CMC Document 15 Filed 01/21/21 Page 1 of 2 PageID #: 44


                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                 TEXARKANA DIVISION
                                                   §
 CHARLES H. SIMMONS,                               §
                                                   §
         Plaintiff,                                §
                                                   §
 v.                                                §    CIVIL ACTION NO. 5:20-CV-00113
                                                   §
 BRIAN JONES, et al.,                              §
                                                   §
         Defendants.                               §


                                               ORDER

       Plaintiff Charles Simmons, an inmate proceeding pro se, filed the above-styled and numbered

civil action complaining of alleged violations of his constitutional rights.   The case was referred to

the United States Magistrate Judge in accordance with 28 U.S.C. § 636.

       Plaintiff was ordered to pay an initial partial filing fee of $15.00 on July 15,2020. Docket

No. 8. When he did not pay or show cause why he could not, the Magistrate Judge issued a Report

recommending the lawsuit be dismissed without prejudice for failure to prosecute or to obey an order

of the Court. Docket No. 13. Plaintiff received a copy of this Report on December 16, 2020. Docket

No. 14. Plaintiff did not file objections; accordingly, he is barred from de novo review by the District

Judge of those findings, conclusions and recommendations and, except upon grounds of plain error,

from appellate review of the unobjected-to factual findings and legal conclusions accepted and

adopted by the District Court. Duarte v. City of Lewisville, Texas, 858 F.3d 348, 352 (5th Cir. 2017).

       The Court has reviewed the pleadings in this cause and the Report of the Magistrate Judge.

Upon such review, the Court has determined that the Report of the Magistrate Judge is correct. See

United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir.), cert. denied, 492 U.S. 918, 109 S.Ct. 3243

(1989) (where no objections to a Magistrate Judge’s Report are filed, the standard of review is

“clearly erroneous, abuse of discretion and contrary to law.”). It is accordingly

                                              Page 1 of 2
Case. 5:20-cv-00113-RWS-CMC Document 15 Filed 01/21/21 Page 2 of 2 PageID #: 45


       ORDERED that the Report of the Magistrate Judge (Docket No. 13) is ADOPTED as the

opinion of the District Court. It is further

       ORDERED that the above-styled civil action is DISMISSED WITHOUT PREJUDICE

for failure to prosecute or to obey an order of the Court. It is further

       ORDERED that any and all motions which may be pending in this civil action are hereby

DENIED.

       So ORDERED and SIGNED this 21st day of January, 2021.




                                                             ____________________________________
                                                             ROBERT W. SCHROEDER III
                                                             UNITED STATES DISTRICT JUDGE




                                               Page 2 of 2
